Citation Nr: 1223835	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent and a rating in excess of 70 percent from July 29, 2008 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU)

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sibling



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied service connection for PTSD.  In August 2007, the Decision Review Officer (DRO) granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran appealed.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.  Subsequent to the October 2010 Board hearing, the Veteran submitted additional evidence along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

In December 2010, the Board remanded this matter for additional development, to include the scheduling of a VA examination, which has been completed.  In November 2011, the Appeals Management Center (AMC) granted a 70 percent rating for PTSD effective July 29, 2008.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's disability picture more closely resembles the criteria necessary for a 70 percent rating for his service-connected PTSD for the entire pendency of the claim because his GAF scores have been in the 30s and 40s and evidence has shown that he underreported his symptoms to VA examiners in 2007 and 2008.

2.  The Veteran's PTSD does not cause total occupational and social functioning due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  The severity of the Veteran's PTSD symptoms would most likely prohibit him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 30 percent initial rating and a 70 percent rating from July 29, 2008 under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The evidence includes an August 2004 VA outpatient treatment record showing suicidal thoughts and occasional sleep disturbance.  A March 2005 treatment record says the Veteran had good and bad days, and occasional thoughts of suicide.  A record dated December 7, 2005 shows report of disturbing dreams and difficulties with sleep, anger and irritability as a result of his PTSD.  A December 21, 2005 note indicates that the PTSD symptoms were of a severe nature; however, the symptoms were not described.

June and October 2006 VA outpatient treatment records note that the Veteran's PTSD and major depressive disorder (MDD) were in remission.  However treatment records from the Vet Center note worsening dreams of Vietnam.  An April 2007 treatment record noted mild PTSD symptoms, such as discomfort in crowded spaces, occasional nightmares, and intrusive thoughts triggered by the news.  He was oriented to time, place, person and well-groomed.  He did not express psychotic symptoms or suicidal or homicidal thoughts.  The assessment was stable.

The Veteran had a VA examination in August 2007.  The examiner reviewed the claims file and interviewed the Veteran; therefore, the report is adequate for rating purposes.  During the evaluation, the Veteran said his parents visit him twice per year.  His sister lives nearby and he speaks to her on a weekly basis.  He lives with his wife and two adult sons.  He worked for his previous employer for 34 years until the plant closed in 2002.  He was unable to find a job that paid a wage comparable to his former employer after the plant closed.

The Veteran has bad dreams, anxiety, exaggerated startle response, hypervigilence, and discomfort around crowds.  During the day he plays pool at home, rides his bike, and helps with household chores to keep from thinking about Vietnam.  He was anxious and slightly dsyphoric during the evaluation.  He was well-oriented and demonstrated good memory, concentration, and attention.  He denied having specific thoughts of suicide.

The examiner said his PTSD manifested as intrusive recollections, nightmares, sleep disturbance, hyperstartle, numbing and reexperiencing.  He said the Veteran suffers major depressive disorder (MDD) due to, in part, his PTSD, as well as non-service connected stressors, such as the loss of employment.  The PTSD and MDD have caused mild to moderate impairment in the Veteran's overall social and vocational functioning.  A GAF score of 60 as related to both PTSD and MDD was assigned.  The examiner could not differentiate the relative impact of each separate diagnostic category without resorting to speculation.

A November 2007 letter from H.A.H., MS, MSW, ACSW, with the VA Vet Center, states that the Veteran's PTSD symptoms are chronic and have kept him out of the work force.  He said the Veteran is not employable due to the severity of his passive/aggressive behavior, irritability, and panic attacks.  November 2007 and January 2008 records from the Vet Center note severe anger and intrusive thoughts.  In a March 2008 letter, H.A.H. stated that the Veteran's marital relationship had worsened and that he experiences survivors' guilt, irritability, and panic attacks, which are chronic in nature.  His communications with others are grossly impaired and thought processes are not of a positive nature.  H.A.H. said the Veteran's ability to obtain or maintain gainful employment is grossly impaired and that he would be a liability to any potential employer.  Other records from 2008 continue to report anger.

The Veteran had a VA examination in February 2008.  The examiner reviewed the claims file and interviewed the Veteran; therefore, the report is adequate for rating purposes.  His socialization and recreation habits were the same as noted in August 2007.  He reported occasional sleep disturbance, including nightmares once or twice per week, and daily intrusive thoughts of Vietnam.  He felt sad, worthless, and moody and does not trust people; however, the examiner related some of these symptoms to unemployment.  Also noted was some hypervigilance, a mild startle response, and passing thoughts of suicide, occurring once per week.  A GAF of 60 was assigned.

Another VA examination was conducted in July 2008 after the Veteran expressed dissatisfaction with the February 2008 examiner.  The July examiner reviewed the claims file and provided a brief summary of the Veteran's recent mental health treatment.  The examiner said the Veteran's mental health has been relatively stable over the past two years.  The Veteran experiences a few symptoms per week of mild to moderate severity with durations that can last up to an entire day with remissions lasting up to a couple of days.  He thinks about Vietnam more often, with thoughts occurring on a daily basis, and has nightmares once per week.  The Veteran lost his job in 2002 when his company closed, and has been unsuccessful at finding a new job.  His recreational activities and familial relationships remained unchanged since the prior examination.

Overall, the Veteran reported a moderate psychosocial functional status, described adequate social/interpersonal relationships and recreation/leisure pursuits.  He noted ongoing intrusive thoughts and occasional nightmares, avoidance, numbing, heightened physiological arousal in terms of sleep disturbance, some irritability, problems with concentration, hypervigilance, and exaggerated startle response.  The Veteran said he experiences a few of these symptoms per week and that they are mild to moderate severity.  He also noted ongoing depression with mild to moderate symptoms.

Based upon his review of the claims file and examination of the Veteran, the examiner found that the Veteran's condition had remained stable over the past five months, warranting a GAF of 60, indicating mild to moderate symptoms.  The Veteran confirmed that his symptoms had remained stable over the past five months.  The diagnosis was PTSD of mild to moderate severity and depression of mild to moderate severity.

In the summary, the examiner said the Veteran reported a stable psychosocial functional status and quality of life since the last examination.  He has remained unemployed since 2002 but did not attribute this to his mental health symptoms.  Rather, he looked for work for a couple of years and then considered himself to be retired.  The Veteran keeps up with routine activities of self-care and enjoys adequate family role functioning, with no physical problems, and adequate social/interpersonal relationships and recreational/leisure pursuits.  His symptoms are mild to moderate and have mild to moderate impact on his ongoing quality of life.  

In sum, the examiner found that the Veteran's symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only "very good" for significant stress.  Thus, he concluded that the Veteran's mild to moderate PTSD and depression would pose only mild vocational limitations at this time.

In November 2008, the Veteran provided testimony before the DRO at which time he stated that his symptoms warrant a 50 or 70 percent evaluation.  He said that because he is more comfortable with his counselor at the Vet Center, H.A.H., he is more open about his symptoms and that the ratings should be based upon the Vet Center reports.  He testified that he suffers severe symptoms of depression at least twice per week which include passing thoughts of suicide and crying spells.  He also said he focuses on the negative, avoids people, does not always socialize, and takes medication that helps with sleeping.  He also noted intrusive thoughts from the military and that some days he is not motivated to do anything.  His PTSD affects his relationships with family and friends.  His sister, J.W., also testified that the Veteran does not handle change or stressful situations well, which causes anxiety.  She described one stressful incident which resulted in the Veteran obsessing over the incident resulting in lost appetite, anxiety, diarrhea, and poor sleep.  His sister also said he tended to downplay his symptoms.

The Veteran said he socialized with one friend and his sister confirmed that he avoids people and has no friends.  He reported irritability and anger and that his symptoms interfere with communications with his wife.

A December 2008 VA outpatient treatment record notes that the Veteran has trouble concentrating and some obsessive nervousness about getting lost and strong over-reactions if he feels blamed by authority.  He was anxious and exhibited clipped and nervous speech with a strong undercurrent of frustration and irritability.  The treating physician stated that sarcasm covers his depression and that he never made a normal adjustment back into society.  A March 2009 record noted that the Veteran's mood was frustrated with appropriate affect.  In July 2009 he denied current depression or anxiety at home but noted transitioning problems to any place outside of the home.  The physician noted spontaneous speech that was logical and coherent.  In October 2009 the treating physician noted that the Veteran had high risk of unpredictable behavior.  She noted the Veteran's explosive outburst that occurred at the mall when the Veteran was almost hit by a car while riding his bike.  She advised the Veteran to never carry a weapon as a result of this rage reaction.  In March 2010, the Veteran reported losing his close friend and brother-in-law.  The physician noted mild depression and low risk of unpredictable behavior.  A September 2010 treatment record says the Veteran has severe anxiety that is unrelieved by medication.  He stopped riding his bike and was shakier than usual during his appointment, but noted the trauma of seeing his parents sell the family belongings.

Attached to the VA outpatient treatment records is a summary of GAF scores assigned to the Veteran from February 2008 to September 2010.  These scores range from 30 to 65 and show a deterioration in the Veteran's condition.  The GAF scores are as follows: 60 in February 2008; 65 in April 2008; 31 in July 2008; 30 in September and December 2008; 32 in March 2009; 41 in July 2009 and March and June 2010; and 39 in September 2010.

Notes from H.A.H. dated July 2009 show continued intrusive thoughts and occasional nightmares.  Records for October 2009 and January 2010 note the Veteran's depressed tone of voice.  A May 2010 note indicates that the Veteran suffers a great deal of anger and increased irritability, which he has been unable to control.  Records dated September 2010 state that the Veteran was experiencing extreme anxiety as a result of helping his mother move.  During the move he found old letters that he had written her from Vietnam.  He also reported irritability and anger and that he stopped riding his bicycle.

In October 2010, H.A.H. submitted another letter stating that the Veteran's symptoms are chronic and that he is no longer employed because of his feelings of irritability, panic attacks, and thought processes.

The Board also reviewed the Veteran's and his sister's testimony presented in October 2010.  He said that he tended to downplay his symptoms during the VA examinations and VA treatment appointments.  He argues that the treatment records from the Vet Center and recent records from the VA outpatient treatment center more accurately address his symptoms, such as significant depression, passive suicidal thoughts, irritability, and anger problems.  He reported chronic sleep problems, for which he takes medication.  He is fatigued during the day, suffers intrusive thoughts or flashbacks of Vietnam every day, and suffers periods of increased anxiety and panic attacks with mood changes three to four times per week as well as regular depression resulting in low mood.  He has no motivation.

The Veteran's sister stated that he downplays his symptoms, has no close friends, isolates himself, and dislikes change.  She said that big changes will impact him for weeks.  The Veteran said his condition impairs relationships with friends and family, thus he has difficulty establishing and maintaining effective social relationships.  He reported having had a stressful year, which included deaths of friends and family members, and caused an increase in symptoms.  He dislikes crowds and overreacts to situations, which has resulted in his VA physician recommending that he not carry weapons.  When angered, stressed or faced with change he loses control.  Concerning employment, his symptoms affect his ability to trust and to adjust to a new place.  He also stated that he is not seeking TDIU at this time as he does not meet the schedular criteria.  If and when he is granted the 70 percent rating, he will apply for TDIU benefits.

The Veteran's representative pointed out that the Veteran's GAF scores in 2008 were in the thirties and forties and that he was recently assigned a GAF score of 39, which she believes is an accurate reflection of the Veteran's functioning.

Finally, the Veteran had a VA examination in February 2011.  In conjunction with preparing the report, the examiner reviewed the claims file and the Board remand; therefore, the examination report is adequate for rating purposes.  The examiner reviewed the personal and medical history.  His recreational activities were unchanged however he was more isolative.  His complaints included increased nervousness, daily intrusive thoughts of Vietnam, anger issues, sleep difficulties, nightmares twice per month, insomnia, difficulty with memory, frequent stress and anxiety, and depression.  He also noted sexual problems, passing suicidal thoughts, stomach and appetite problems, hypervigilance, and startle response.  The Veteran's sister was at his examination and stated that they spoke on the telephone daily and that he has had a lower mood since his friend died a year prior.  She said he did not have social activities or go to restaurants.

Objective findings show problems with memory, recurrent and intrusive daily recollections of Vietnam trauma, nightmares that occur a few times per month, and distressing dreams that disrupt his sleep.  He avoids talking about Vietnam, has feelings of detachment and estrangement from others, has difficulty concentrating and is hypervigilant.  The examiner noted that the Veteran downplays his symptoms and does not care whether he lives.  He expressed no suicidal or homicidal intent.  The examiner noted that the GAF scores assigned in prior VA examinations relate to the Veteran's tendency to minimize his symptoms and to not recognize his PTSD-related behaviors of avoiding talking to others and feeling Vietnam-related trauma stimuli.  She also said the prior examination reports did not indicate whether the examiners had access to letters from the Veteran's counselor.  The current level of social impairment is that he rarely interacts with others, other than family members.  His occupational impairment is significant in that he is so anxious that he is not able to apply for jobs.  He does not adapt well to change and this triggers memories and avoidance related to PTSD.  In a job setting, his intrusive memories and distracted concentration, hypervigilance, mistrust, anxiety, and difficulty interacting with others would interfere with job performance.  If he were able to get a job, it is likely that he would be easily irritated with co-workers due to his PTSD symptoms.  A GAF of 43 was assigned.

In this case, based upon the multiple letters from H.A.H. at the VA Vet Center attesting to the Veteran's unemployable status due to severe PTSD symptoms and the February 2011 VA examiner's opinion that the Veteran underreported his PTSD symptoms to prior VA examiners and suffers significant impairment in occupational and social functioning, the Board finds that an initial 70 percent rating is warranted.

A rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he has severe difficulties with social functioning outside of interaction with family and would have extreme difficulty with interacting with employers, his symptoms do not rise to the severity necessary for a total rating.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board has addressed the impact of PTSD on occupational pursuits below.  The evidence does not show PTSD has caused frequent periods of hospitalization or caused other unusual symptoms that would render impractical the application of the regular schedular standards.  As such, the Board finds that the Veteran's disability picture is adequately rated under the schedular criteria.

In sum, the Board finds that the preponderance of the evidence favors the assignment of an initial 70 percent rating for service-connected PTSD.  A higher rating is not warranted at this time for any period during the pendency of the claim.

On another note, while the RO denied TDIU benefits in August 2008, the Veteran indicated in his hearing before the Board that he would raise the issue once again if he was granted a 70 percent rating for his service-connected PTSD.  Since the Veteran indicated his intent to file for TDIU benefits and since employment was raised in the most recent VA examination, the Board will address the matter.  In this regard, the Board must note recent Court determinations that clearly indicate that a claim for an increased rating is also a claim for TDIU if there are indications, as in this case, that the Veteran is unemployed. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.         § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Veteran's PTSD is rated 70 percent disabling; therefore, he meets the schedular criteria for consideration of TDIU benefits.  In addition, the Veteran's counselor at the Vet Center submitted multiple statements indicating that the Veteran is unable to work due to the severity of his PTSD symptoms, to include the severity of his passive/aggressive behavior, irritability, and panic attacks.  His assertion is supported by the February 2011 VA examiner who found that the Veteran underreported symptoms to past VA examiners and that if he were able to tolerate a job interview and get a job in the work setting, he would be easily irritated with co-workers due to his PTSD symptoms.  She also stated that he had severe impairment in occupational functioning and that in a job setting, his intrusive memories, distracted concentration, hypervigilance, mistrust, anxiety, and difficulty interacting with others would interfere with job performance.  

Thus, the Board finds that the evidence supports a finding that the Veteran would not likely be able to obtain and maintain substantially gainful employment due to his service-connected PTSD.  Consequently, TDIU is granted.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records and statements, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded multiple VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial 70 percent rating is granted.

Entitlement to TDIU is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


